DETAILED ACTION
Claims 26-50 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receive a memory access request including an indication of a first physical address, the first physical address including an indication of a unique tenant identification and a second physical address; and access a storage class memory (SCM) based on the second physical address and a tenant key corresponding to the unique tenant identification". 
The following is considered to be the closest prior art of record:
Cong (US 2018/0357093) – teaches a memory access request with a physical address where the physical address is made up of various parts such as the KeyID, Page Physical Address, index, and offset. Data is read based on the Page Physical Address, index, and offset and decrypted using a key based on the KeyID. However, this application is commonly owned by the same Assignee and does not have a good priority date.
Karamcheti (US 2016/0259555) – teaches a storage class memory, which is a specific type of memory.
Durham (US 2016/0371199) – teaches performing memory accesses to physical memory by using indirect addresses/pointers. However, this application is commonly owned by the same Assignee and does not have a good priority date.
Cabrera et al. (US Pre-Grant Publication 2015/0319192) Figure 1 and paragraphs 17, 42, 44, 48, 56 teaches storing a tenant id and tenant key in a key table.
Hendel et al. (US Pre-Grant Publication 2004/0013117) Figure 2 and paragraph 47 teaches that a buffer address used for direct memory access can comprise the upper bits of a DMA virtual address plus the corresponding key.
Taguchi et al. (US Patent 5915025) Figures 15-17 and associated paragraphs teaches a page table to map between a virtual address and a physical address where the page table also stores a key identifier.
Shin et al. (US Pre-Grant Publication 2008/0229117) Figure 1 and paragraph 23 teaches a page table entry that includes both a physical address field and a key identification field that is used to map a virtual address to a physical address.
Freitas et al. (US Pre-Grant Publication 2007/0294490) paragraph 9 teaches performing address translation to map an SCM physical address to another physical address.
Gandhi et al. (US Pre-Grant Publication 2016/0246730) paragraph 63 teaches concatenating the final address field to generate an offset into the physical address.
Diep et al. (US Pre-Grant Publication 2016/0188911) paragraphs 75-76 teaches using a page table to map virtual addresses to physical addresses or to map physical addresses to other physical addresses.
However, the concept of receiving a memory access request including a first physical address where the first physical address includes a second physical address and a tenant identification and accessing an SCM using the second physical address and a tenant key based on the tenant identification as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 26-50 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498